Title: The American Commissioners to John Ross, 13 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


<Passy, April 13, 1778: We are unable to comply with your request because the papers are Mr. William Lee’s; he is in Frankfurt, where you may be able to reach him by letter. Neither can we make further advances. We wish you to account for the goods bought with the funds we provided, but we cannot make a complete settlement; the money with Mr. Schweighauser under Mr. Robert Morris’ orders should be spent according to those orders. We do not think proper to give you the passports for which you ask.>
